Title: John Adams to Richard Cranch, 2 July 1782
From: Adams, John
To: Cranch, Richard


     
      
       The Hague, 2 July 1782
      
     
     “I am among a People, whose slowness puts all my Patience to the Tryal, and in a Climate which is too much for my Constitution: I love this Nation however, because they love Liberty.—You will have learn’d the Progress of our Affairs here, which has been slow but sure. —This Dutch Legation has very nearly cost me my Life, and has taken away forever much of my Strength, and some of my Memory. Tomorrow the States of Holland assemble and go upon my Project of a Treaty.—A Mr. Greenville is at Paris about Peace, and is authorised to treat with all the belligerent Powers, but England has not acknowledged us to be a Power, and therefore I fear it will end in Chicane. Certain Persons of the Courts of Petersbourg and Copenhagen are intriguing, to favour England a little, but they can do no great things. Holland will not make a seperate Peace.
     “I believe that the Acknowledgement of the Sovereignty of no Nation was ever made with such solemnity, and made so particularly the Act of the whole Nation, and of all the Individuals in it, as ours has been here.—What say the Clergy to their new Allies, Protestant, Calvinist, Antiepiscopalians, Tolerant, Republican, Commercial. How do they pray and give Thanks? Into whatever Country I go, I listen to the Sentiments of the Clergy, because it is a good Index often of the sense of the People. The Clergy here, are in this War, generally well disposed in our favour and against England. I hope our Dutch Friends of all sorts will be treated with Respect and Affection, as well as the French—tho’ we are under greater Obligations to the latter.
     “It has been a critical Business to conduct this Nation right, amidst their Connections with England, the Influence of their Court, the Intrigues of foreign Courts &c. &c. It has required all the Patience, all the Skill, Address and Capacity, of their own Patriots, aided by the Duke de la Vauguion, not to mention any more, to prevent them from joining England; and it never would have been done but by appealing to the Nation, and arrousing their long dormant Bravery and love of Liberty.—Thanks to Heaven it is done, and we have nothing to fear from them, if we have not room to hope very much.”
    